Order entered April 23, 2019




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00329-CV

                           IN THE INTEREST OF M.M., A CHILD

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC-17-01300-W

                                             ORDER
       The reporter’s record in this accelerated appeal from a parental termination case was first

due March 28, 2019. On April 11, 2019, when it had still not been filed, we ordered court

reporter Marty Grant to file the record no later than April 18, 2019. Our order required the trial

court to arrange for a substitute reporter if necessary to ensure the timely filing of the record. To

date, however, the record has not been filed.

       Because the appeal cannot proceed without the reporter’s record, we ORDER Ms. Grant

to file the record no later than April 29, 2019. We caution Ms. Grant that failure to comply

may result in an order that she not sit as a court reporter until she complies.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Andrea

Martin, Presiding Judge of the 304th Judicial District Court; Ms. Grant; and, the parties.

                                                         /s/   KEN MOLBERG
                                                               JUSTICE